Citation Nr: 1714928	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  17-08 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation for bilateral hearing loss greater than 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The Veteran served on active duty from January 1949 to June 1952.  His personnel records reflect he was awarded the Combat Infantryman Badge.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At its worst, the Veteran has Level IV hearing loss in the right ear and Level VIII hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002)  

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran was also afforded a VA examination in September 2016.  The examination is inadequate because the Veteran has alleged, in essence, that his hearing impairment is worse.  The September 2016 examination was conducted for the purpose of determining service connection, not to determine the level of hearing impairment-although that was part of the analysis.  Notwithstanding, the Board finds that the report, together with VA and private treatment records, establish a level of hearing impairment that allows for adjudication of the claim.  Moreover, the September 2016 examination is recent and neither the Veteran nor his representative has argued that it is deficient or inaccurate.  Therefore, the Board finds it need not remand this case for a another examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 183 (2007) (finding "mere passage of time" does not render an examination inadequate).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2016).  



B. Entitlement to a Higher Initial Evaluation

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran filed a notice of disagreement (NOD) with the September 2016 rating decision that granted service connection for bilateral hearing loss and assigned an evaluation of 20 percent, effective in July 2016.

The Veteran contends that his service-connected bilateral hearing loss is worse than initially evaluated.  However, after careful review of the evidence, the Board finds that the medical evidence does not support the Veteran's assertions.  

The Veteran's bilateral hearing loss is currently evaluated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6100.  The Ratings Schedule, under Diagnostic Code 6100, provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I though XI) for hearing impairment, established by a state licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2016).  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

38 C.F.R. § 4.86(a) (2016) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately. Id.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral. Id.  

The Court has noted that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In September 2016, the Veteran was afforded a VA audiological examination.  His puretone thresholds, in decibels, were as follows: 

September 2016 
Hertz

1000
2000
3000
4000
Avg.
Right
40
45
50
70
51
Left
45
45
55
75
55

The average puretone threshold was 51 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 44 percent in the left ear.  See the September 2016 VA examination report.  

Based upon the results of the September 2016 audiological examination, from Table VI of 38 C.F.R. § 4.85, a Roman numeral IV is derived for the right ear and a Roman numeral VIII is derived for the left ear.  Thus, the right ear is the "better ear."  A 20 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column VIII.  Neither ear shows an exceptional pattern of hearing impairment as contemplated by 38 C.F.R. § 4.86.  

In the Veteran's notice of disagreement and substantive appeal, he argued that his hearing was far worse than evaluated, and he provided private audiological test results dated in August 2016 in support of his assertion.  In addition, the record contains other private audiological assessments of his hearing loss, dated in October 2013, April 2015, and September 2015.  The Board may interpret graphical representations of audiometric data and convert them to numerical data in its role as a fact finder as long as the graphical representations are clear .  Kelly v. Brown, 7 Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).  However, none of these audiological evaluations contain speech discrimination scores that use the CNC word recognition tests.  According to 38 C.F.R. § 4.85, evaluation of hearing impairment for VA purposes must include a Maryland CNC speech discrimination test as well as a puretone audiometry test.  Therefore, the results of the private examinations, while indicative of hearing impairment, may not be used to establish the level of the Veteran's hearing impairment.  This leaves only the September 2016 VA audiological test as evidence to establish his level of hearing impairment.  

Accordingly, the Veteran's hearing impairment is represented by no more than a Level IV for the right ear and a Level VIII for the left ear.  As above noted, this represents a 20 percent rating under the criteria.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has considered the Veteran's statement that his hearing loss is worse than initially evaluated.  The Veteran is competent to report his current symptoms.  Jandreau v. Nicholson, 492 1372 (Fed. Cir. 2007).  And the Board finds his statements to be credible.  However, as above stated, the evidence does not establish an initial evaluation greater than 20 percent for bilateral hearing loss is warranted.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  The results obtained in the September 2016 VA examination have determined that the Veteran's hearing, at worst, measures Level IV on the right and Level VIII on the left.  This, as above noted, corresponds to a 20 percent evaluation, and no greater, under the criteria.  See 38 C.F.R. § 4.85, Table VI; see Lendenmann, supra. 

There is no reasonable doubt to be resolved, the preponderance is against an initial evaluation greater that 20 percent for bilateral hearing loss and, accordingly, and initial evaluation greater than 20 percent for bilateral hearing loss is not warranted.

The Board has considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  He has argued that his hearing disability is worse than initially evaluated and he has been granted an initial evaluation of 20 percent for his service connected bilateral hearing loss.  In addition, in the September 2016 VA examination, the examiner asked the Veteran about the functional impact of his hearing impairment on his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455, 21 Vet. App. 447, 455 (2007).  The Veteran reported that even with his hearing aids he has great difficulty in understanding conversation.  Difficulty understanding speech due to hearing loss is contemplated by Diagnostic Code 6100.  In this regard, the Board notes that the rating criteria for hearing loss are based, at least partially, on speech recognition scores.  Furthermore, Diagnostic Code 6100 provides for higher ratings for more severe impairment of hearing.  Therefore, the Veteran's difficulty comprehending verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

Based on the foregoing, the Board finds that the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Therefore, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447.

In this case, the evidence of record reflects the Veteran worked for 42 years in communications and as a union official for the telephone company.  In addition, he has stated that he experiences functional impairment due to his bilateral hearing loss in that he has great difficulty understanding conversation, even with his hearing aids.  However, the record has not raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  The record does not show that the Veteran has indicated that he believes he is unemployed or unemployable due to his service-connected hearing impairment.  


Accordingly, the Board finds that the record has not raised a claim for a TDIU.


ORDER

Entitlement to an initial evaluation greater than 20 percent for service-connected bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


